IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT


                        _____________________

                             No. 95-60468
                           Summary Calendar
                        _____________________



UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                versus

DONNIE HOWARD McPHAIL, ET AL.,

                                                                Defendants,

LOU CAROLYN McPHAIL and
SARAH TRILBY McPHAIL,

                                                  Defendants-Appellants.

_________________________________________________________________

      Appeal from the United States District Court for the
                 Northern District of Mississippi
                           (3:92-CR-044)
_________________________________________________________________
                           July 17, 1996

Before JOLLY, JONES, and STEWART, Circuit Judges.

PER CURIAM:*

     In this appeal from denial of relief under 28 U.S.C. § 2255,

Sarah and Lou Carolyn McPhail contend that the Supreme Court's

December 1995 decision in Bailey v. United States, 116 S. Ct. 501

(1995),   requires   that   their   convictions    on   Count    6   of   the

indictment be reversed.     They argue that, in the light of Bailey,

     *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
the evidence was insufficient to support their convictions under 18

U.S.C.    §   924(c)(1)   and   that    the    district   court     incorrectly

instructed the jury on the elements of the offense.

     Citing United States v. Graham, 688 F.2d 746, 747 (11th Cir.

1982), the government has filed a Confession of Error in lieu of an

appellate brief on the merits.         The government asserts that, under

Bailey, there was insufficient evidence to sustain the jury's

verdict on the firearms count. The government concedes that "[t]he

only evidence of record concerning the use or carriage of the six

firearms charged against the Appellants is the testimony of the

seizing   officers   that   they   were       found   loaded   in   unspecified

locations" in the McPhails' home.             The government states that it

does not oppose the vacation of the appellants' convictions and

sentences on Count 6 of the indictment for using and carrying a

firearm in relation to a drug trafficking crime.

     Accordingly, the convictions and sentences under 18 U.S.C. §

924(c)(1), as reflected in Count 6 of the indictment, are VACATED

as to each appellant and the case is REMANDED to the district court

for resentencing.

                                                       VACATED and REMANDED.




                                       -2-